Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Status
Claims 21, 23-27 and 29-40 are pending. Claims 22 and 28 have been canceled. Claims 21 and 23-27 have been amended. In the response to the restriction requirement, Applicants elected Group I and SEQ ID NO: 11747 (and the fragment SEQ ID NO: 11752). Applicants elected species (SEQ ID NOs: 11747 and 11752) were deemed to be free of the prior art. The search was extended to SEQ ID NOs: 11745, 11749, 11751 and 11753 which were also deemed to be free of the prior art. In accordance with Markush Practice, the search was extended to the Markush group/independent claim, and a reference was discovered that anticipated the claimed fragment of miPEP consisting of 2 consecutive residues of Instantly claimed SEQ ID NO: 325 (i.e. Tyr-Arg). As a result, claims 21, 23, 26-27 and 29 have been examined and claims 24-25 and 30-40 are withdrawn from consideration.  While applicant’s elected species may read on one or more withdrawn claims, they have not been fully examined for patentability, and thus a determination of allowability cannot be made with respect to these claims at this time.  This is proper, as MPEP 803.02 states that, in these circumstances, the prior art search, however, will not be extended unnecessarily to cover all nonelected species (MPEP 803.02).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

This rejection has been modified.
Claims 21 and 26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
            The originally filed disclosure teaches a method of treatment of a musculoskeletal disorder, or disease or trauma of bone tissue or cartilage tissue comprising the administration of a miPEP, or a fragment of said miPEP, as a drug, wherein said miPEP consists of SEQ ID NO: 2q-1.
When referring to the fragment of miPEP, the specification provides the following definition:

However, the specification does not provide any structural attribute of said fragment of miPEP.
Without a correlation between structure and function, the claims do little more than define the claimed invention by function. That is not sufficient to satisfy the written description requirement. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406 (“A definition by function alone “does not suffice” to sufficiently describe a coding sequence because it is only an indication of what the gene does, rather than what it is”).”
Here, the specification fails to describe which sequence correlates with the required activity (i.e. to treat a pathology; and to modulate the accumulation of miR in a eukaryotic cell). 
According to Couzigou et al. (RNA Biol. 2015 Nov; 12(11): 1178–1180), miRNAs are short RNA molecules negatively regulating the expression of many important genes in plants and animals (abstract). Couzigou et al. also teach that “[O]ther crucial questions concern the exact mechanisms by which miPEPs activate their encoding primary transcript: how are they interfering with the transcription machinery? What are the molecular bases of miPEP specificity? What sequence of the primary transcript of miRNAs or of the promoter regions are recognized by miPEPs? As treatments by miPEPs or overexpression of miPEPs never result in a very strong increase of miRNA abundance, it is possible that a negative feed-back mechanism, yet to be described, controls the effect of miPEPs” (page 1179, mid column, 4th para).

The MPEP states that a broad genus can be described by a showing of representative number of examples. Note that the genus “fragments of miPEPs” is enormous.
The description requirement of the patent statute requires a description of an invention, not an indication of a result that one might achieve if one made that invention. See In re Wilder, 736 F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming a rejection for lack of written description because the specification does “little more than outline goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate”). For these reasons, the claimed invention lacks written description.

Response to Arguments
Applicant’s arguments filed on 11/12/2021 have been fully considered but they are not persuasive.
Applicant argues that “[i]n view of the above-described amendments, Applicants contend that a person skilled in the art would be able to recognize in Applicants’ disclosure a description of these limitations of claims 21-24 and 26-29”.
Applicant’s arguments are not persuasive because, as discussed in the rejection above, the structural attribute of the claimed fragment of miPEP are not provided.

For the reasons stated above the rejection is maintained.

This rejection has been modified.
Claims 21, 23, 26-27 and 29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the treatment of osteoporosis, does not reasonably provide enablement for the treatment of each and every possible musculoskeletal disorder, or disease or trauma of bone tissue or cartilage tissue. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
The MPEP states: 
“There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue.” These factors include, but are not limited to: (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E) The level of predictability in the art; (F) The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.”

(A) The breadth of the claims; and (B) The nature of the invention;
The claims are drawn to a method of treatment of a musculoskeletal disorder, or disease or trauma of bone tissue or cartilage tissue comprising the administration of a miPEP, or a fragment of said miPEP, as a drug, wherein said miPEP consists of SEQ ID NO: 2q-1.

(C) The state of the prior art;
Generally, the state of the art with respect to miPEP teaches that “[O]ther crucial questions concern the exact mechanisms by which miPEPs activate their encoding primary transcript: how are they interfering with the transcription machinery? What are the molecular bases of miPEP specificity? What sequence of the primary transcript of miRNAs or of the promoter regions are recognized by miPEPs? As treatments by miPEPs or overexpression of miPEPs never result in a very strong increase of miRNA abundance, it is possible that a negative feed-back mechanism, yet to be described, controls the effect of miPEPs” (see Couzigou et al. (RNA Biol. 2015 Nov; 12(11): 1178–1180) at page 1179, mid column, 4th para).

(D) The level of one of ordinary skill;
The skill of those skilled in the art is high.

(E) The level of predictability in the art;
Considering that the exact mechanisms by which miPEPs activate their encoding primary transcript is not clear, the unpredictability of treatment of each and every 

(F) The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
The specification does not provide any examples with respect to the use of the claimed miPEP or fragment to treat pathologies other than osteoporosis.
The MPEP (2164.02) states that " The specification need not contain an example if the invention is otherwise disclosed in such manner that one skilled in the art will be able to practice it without an undue amount of experimentation. In re Borkowski, 422 F.2d 904, 908, 164 USPQ 642, 645 (CCPA 1970).” The MPEP further states that
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 “Lack of a working example, however, is a factor to be considered, especially in a case involving an unpredictable and undeveloped art.” 
In the instant case, working examples for pathologies other than osteoporosis are necessary since the art has indicated unpredictability of treatment of each and every musculoskeletal disorder, or disease or trauma of bone tissue or cartilage tissue.
Considering the state of the art as discussed above and the high unpredictability and the lack of guidance provided in the specification, one of ordinary skill in the art would be burdened with undue experimentation to use the invention as claimed.

Response to Arguments
on 11/12/2021 have been fully considered but they are not persuasive.
Applicant argues that “[i]n view of the above-described amendments, Applicants contend that a person skilled in the art would be able, based on Applicant’s disclosure, to make and use the claimed invention”.
Applicant’s arguments are not persuasive because, as discussed in the rejection above, working examples for pathologies other than osteoporosis are necessary since the art has indicated unpredictability of treatment of each and every musculoskeletal disorder, or disease or trauma of bone tissue or cartilage tissue.
For the reasons stated above the rejection is maintained.
  
Claim Rejections - 35 USC § 102
The rejection of claims 21 and 24 under 35 USC 102(a)(1) as being anticipated by Combier et al. is withdrawn in view of the amendments to the claims.
The rejection of claims 21-22, 26 and 28 under 35 USC 102(a)(1) as being anticipated by Sakamoto et al. is withdrawn in view of the amendments to the claims.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


This is a new rejection.
Claims 21 and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by D’Souza et al. (US 5403824).
With respect to claims 21 and 26, D’Souza et al. teach a method of treatment for osteoporosis in a human or other animal subject, comprising administering to said subject a safe and effective amount of an active selected from the group consisting of opioids, opioid-degrading enzyme inhibitors, enkephalin secretagogues, and mixtures thereof (claim 1), wherein said enkephalin secretagogue is the peptide Tyr-Arg (claim 14).
Tyr-Arg is a fragment of instantly claimed SEQ ID NO: 325 (residues 66-67), thus reading on the claimed fragment of miPEP.
Therefore, the claims are anticipated.

Allowable Subject Matter
SEQ ID NOs: 11745, 11747, 11749, 11751, 11752 and 11753 are free of the prior art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SERGIO COFFA whose telephone number is (571)270-3022. The examiner can normally be reached M-F: 6AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LARRY D RIGGS can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

/SERGIO COFFA Ph.D./
Primary Examiner
Art Unit 1658



/SERGIO COFFA/Primary Examiner, Art Unit 1658